Appeal from an order of the Special Term of the Supreme Court entered in the Ulster county clerk’s office on June 26, 1940, discharging relator from custody of the superintendent of the Institution for Male Defective Delinquents at Napanoch, N. Y. Relator was convicted of petit larceny in the County Court of Kings County on December 7, 1938, adjudged mentally defective and committed to the Institution for Male Defective Delinquents at Napanoch, N. Y. On June 3, 1940, his application for a writ of habeas corpus, seeking his release from the institution at Napanoch, was allowed. After a hearing by the Special Term the writ was sustained and the relator released from custody. The Special Term stated that the relator was not dangerous to himself or society and that it could see no harm in allowing the writ. The medical experts are not in serious disagreement. Two doctors for the State testified that relator was a mental defective. The first said he had the mind of a child about nine years old and would always remain so, he was weak-willed and easily led; the other stated that he had a mental age of nine and intelligence quotient of sixty, that he was a mental defective and a moron. He had had some trouble in the institution with other inmates but the doctor stated that for six months he must conduct himself in such a way that he would receive no report against him and then he might go. Both doctors agreed he was not likely to injure himself or others, that he needed supervision and was easily influenced. The expert for the relator admitted that relator’s intelligence quotient was fifty-nine, his mental age was nine and that he belonged ‘ ‘ in the middle age moron, eight years up to twelve years,” and that he would be classed as feeble-minded. He had spent his earlier life in an institution and in ungraded classes at school. His scholastic achievement was below the second grade level. He indicated some mechanical skill and the psychological examination at Napanoch rated him as a medium grade moron and stated that he was definitely mentally defective. He was given an intelligence quotient of sixty-one. The Special Term seemed to be moved principally by the fact that the relator made a good appearance, was tidy,, had some mechanical skill and that he would be furnished work and supervised by an uncle who was in the painting business. While no harm may come of relator’s release, the statute sets the standard of mental deficiency as the test for-commitment and detention at Napanoch. All the medical testimony here is to the effect that relator is mentally deficient. The considerations which moved the Special Term cannot be allowed to outweigh the test fixed by statute. (People ex rel. Cirrone v. Hoffmann, 255 App. Div. 404; People ex rel. Romano v. Thayer,, 229 id. 687; People ex rel. Dambrosio v. Mc Neill, 263 id. 748.) The order should be reversed upon the law and facts, without costs, the writ dismissed and relator remanded to the custody of the superintendent at Napanoch. Order reversed,, upon the law and facts, without costs, and writ dismissed and relator remanded to the custody of the superintendent at Napanoch. Bliss and Sehenek, JJ.,, concur; Foster, J., concurs, with a separate memorandum; Hill, P. J., and Heifer-nan, J., dissent, with a memorandum.